EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 1 and 5-9

Add new claims 21-26:

--21. 	The method of claim 11 wherein the hair comprises a final rinse friction of from about 600 gf to about 2000 gf; and wherein the hair comprises a delta final to initial of at least 150 gf.—

-22.	The method of claim 11 wherein the silicone comprises a plurality of particles wherein the average particle size is from about 10 nm to about 250 nm.—

--23.	The method of claim 11 wherein the hair comprises a final rinse friction of from about 1000 gf to about 1750 gf.--
--24.	The method of claim 11 wherein the hair comprises a delta final to initial of at least about 200 gf.—

--25.	The method of claim 11 wherein the shampoo composition comprises a liquid phase viscosity of from about 1 centipoise to about 5000 centipoise.—

--26.	The method of claim 11 wherein the shampoo composition comprises a liquid phase viscosity of from about 5 centipoise to about 3000 centipoise.—

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761